             Case 5:20-cv-00323-HSP Document 24 Filed 03/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CYNTHIA ENGLE,                                      :
                                   Plaintiff,       :        CIVIL ACTION
                                                    :
        v.                                          :        NO. 20-0323
                                                    :
ANDREW M. SAUL, COMMISSIONER                        :
OF THE SOCIAL SECURITY                              :
ADMINISTRATION, 1                                   :
                     Defendant.                     :

                                                   ORDER
        AND NOW, this 31st day of March, 2021, it appearing by separate Order of the

undersigned that this case is REMANDED to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. § 405(g), and in accordance with the Memorandum Opinion filed on this date,

        IT IS ORDERED that JUDGMENT IS ENTERED IN FAVOR OF PLAINTIFF

REVERSING THE DECISION OF THE COMMISSIONER OF SOCIAL SECURITY for

the purposes of this remand only.

        IT IS FURTHER ORDERED that the Clerk of Court shall CLOSE this matter.



                                                    BY THE COURT:


                                                    __/s/ Henry S. Perkin__________
                                                    HENRY S. PERKIN
                                                    United States Magistrate Judge




1
         Andrew M. Saul became the Commissioner of Social Security in June 2019. Pursuant to Fed. R. Civ. P.
25(d), he is automatically substituted as a party in place of Nancy A. Berryhill, who was Acting Commissioner from
January 23, 2017 through June of 2019.
